Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into
between Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust
(“Company”), and Jeffrey A. Linn (“Executive”), effective as of May 1, 2009.

BACKGROUND

Executive and Company are party to an Employment Agreement, as amended and
restated on December 30, 2008 (the “Employment Agreement”), which sets forth the
terms and conditions of Executive’s employment with Company. Executive and
Company wish to amend the terms of the Employment Agreement to correct
scrivener’s errors contained therein, all as set forth below. Hereafter,
references to the “Employment Agreement,” “Agreement,” “herein” or words of like
import in the Employment Agreement shall refer to the Employment Agreement as
amended hereby or by any written subsequent amendment thereto.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Section 1.2(a) of the Employment Agreement shall be amended by deleting the
words “and Secretary of Company” from the first sentence therein and the words
“and Secretary” from the last sentence thereof and, as so corrected and amended,
Section 1.2 shall read in its entirety as follows:

 

  “(a) Executive shall continue to serve as Executive Vice
President-Acquisitions and, subject to the supervision and control of the Chief
Executive Officer, shall have the duties and authority generally consistent with
such office. Executive shall perform such other duties and shall have such
authority as may from time to time be specified by the Chief Executive Officer
of Company and as shall be consistent with the status and authority of his
current office. Executive shall also serve as Executive Vice
President-Acquisitions of PREIT Associates, L.P. (“PALP”), of which Company is
the general partner.”



--------------------------------------------------------------------------------

2. Clause (y) in the second sentence of Section 4.4(a)(1) of the Employment
Agreement shall be amended by deleting the words “or a multiple thereof,” and
the third sentence of Section 4.4(a)(1) shall be amended by adding the words “or
a multiple thereof” after the words “Executive’s base salary.” As so corrected
and amended, the second and third sentences of Section 4.4(a)(1) shall read as
follows:

“In addition, subject to subsection (c) below, Company shall pay Executive a
lump-sum cash payment equal to the greater of (x) (A) Executive’s then current
Base Salary through the end of the Term plus (B) an amount equal to the average
of the percentages of Base Salary that were paid to Executive as cash bonuses in
each of the last three full calendar years multiplied by Executive’s then
current Base Salary (the “Average Bonus”) and further multiplied by a fraction,
the denominator of which is 365 and the numerator of which is the number of days
in the calendar year that expired prior to termination of employment and (y) two
times (A) Executive’s then current annual Base Salary plus (B) an amount equal
to the Average Bonus. The portion of the lump-sum cash payment contemplated by
the preceding sentence that represents Executive’s Base Salary or a multiple
thereof shall be discounted from the dates that the Base Salary would have been
payable – at the time of termination during the relevant period following
termination in accordance with Company’s regular payroll practices – to present
value on the date of payment at a discount rate equal to 200 basis points plus
the London Interbank Offered Rate for a one-month period set forth in the WSJ on
the date of termination of employment or, if the WSJ is not published on such
date, the first day following such termination on which the WSJ is published.

3. Section 4.5(c) of the Employment Agreement shall be corrected and amended to
read, in its entirety, as follows:

 

  “(c) Notwithstanding anything to the contrary in this Section, if the amounts
otherwise payable to Executive would, in the opinion of Company’s regularly
engaged independent certified public accountants, constitute “excess parachute
payments” within the meaning of section 280G of the IRC, and if the net payment
to Executive (after giving effect to the excise tax imposed by section 4999 of
the IRC and to federal, state and local income and employment taxes payable by
Executive on such amounts) would be increased by reducing the total compensation
payable pursuant to this Section to the maximum amount that may be paid to
Executive without such payment constituting an “excess parachute payment,” then
the compensation payable under this Section shall be so reduced. In the event
Company determines such a reduction is necessary, it shall promptly notify
Executive of the amount of the required reduction. To the fullest extent
possible, such reduction shall first be effected through a reduction in the
number of restricted shares that would otherwise vest and thereafter by a
reduction in cash payments to the extent of the balance.”

4. Except as amended hereby, all terms and conditions as set forth in the
Employment Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

5. This amendment may be executed in a number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.

IN WITNESS WHEREOF, Executive and Company have caused this Amendment to be
executed as of the date first above written.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   Executive Vice President   & General Counsel

/s/ Jeffrey A. Linn

Jeffrey A. Linn

 

3